Citation Nr: 0529300	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, 
including an L5-S1 disc laminectomy for a disc herniation and 
spinal stenosis, to include as secondary to a service-
connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975; and from October 1978 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which implicitly reopened the 
veteran's claim for service connection for a low back 
disability, to include on a secondary basis, and denied the 
claim on the merits.  

Although the RO reopened the claim for service connection for 
a low back disability and denied entitlement on the merits, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen a claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has 
been characterized as noted on the title page.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1994 denied the 
veteran's original claim for service connection for low back 
pain on the basis that the veteran's in-service complaints of 
back pain were acute and transitory episodes resolving 
without any residual disability.

2.  The evidence received since the time of the prior final 
May 1994 RO decision includes numerous medical reports of 
lumbar epidural steroid injections; lumbar sympathetic 
blockades; L5-S1 laminectomies in November 2000 and October 
2002; and a diagnosis of herniated nucleus pulposus, which is 
evidence not previously submitted to the RO that bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in conjunction with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The unappealed May 1994 RO decision, which denied service 
connection for low back pain is final.  38 U.S.C.A. § 7105 
(West 1991).

2. New and material evidence has been received to reopen a 
claim for service connection for a low back disability, 
including an L5-S1 disc laminectomy for a disc herniation and 
spinal stenosis, to include as secondary to a service-
connected bilateral knee disability.  38 U.S.C.A. §§ 5107(a), 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In the present case, the Board reopens the claim for service 
connection for a back disability and the claim must be 
developed further and is addressed in the remand below.  
Under these circumstances, which are only of benefit to the 
claim, there is no prejudice to the veteran in adjudicating 
the application to reopen without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran served on active duty from March 1972 to January 
1975; and from October 1978 to September 1993.  

The veteran filed a claim for service connection for a low 
back disability in October 1993 (four days after he was 
discharged from service).  Evidence on file at that time 
consisted solely of the veteran's service medical records.  
These service medical records contained numerous complaints 
of back pain, including a complaint of recurrent back pain in 
a report of medical history completed in conjunction with the 
veteran's separation examination.  The RO denied the claim in 
May 1994 on the basis that the in-service complaints of back 
pain were acute and transitory episodes resolving without any 
residual disability.  The RO notified the veteran of the 
denial of his claim and his appellate rights; however, the 
veteran did not appeal the decision.  

The evidence received since the May 1994 RO decision denying 
service connection for low back pain includes numerous 
reports of lumbar epidural steroid injections; lumbar 
sympathetic blockades; L5-S1 laminectomies in November 2000 
and October 2002; and a diagnosis of herniated nucleus 
pulposus post-op.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed before August 29, 2001 (it 
was filed in February 1999); consequently, the former version 
of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) provides as 
follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Analysis

The record shows that the RO denied the veteran's original 
claim of service connection for back pain in May 1994.  The 
basis for the denial was the RO's determination that the in-
service complaints of back pain were acute and transitory 
episodes resolving without any residual disability.  Evidence 
on file at that time consisted solely of the service medical 
records, which documented the veteran numerous complaints of 
back pains, but apparently failed to show any residual 
disability.  

The evidence received by the Board since the May 1994 RO 
decision denying service connection for low back pain 
includes numerous medical reports of lumbar epidural steroid 
injections; lumbar sympathetic blockades; L5-S1 laminectomies 
in November 2000 and October 2002; and a diagnosis of a 
postoperative herniated nucleus pulposus.  This evidence 
confirms current diagnoses of chronic low back disabilities, 
continuous complaints of pain, and vigorous treatment not 
previously submitted to the RO, which bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the claim for service 
connection for a low back disability is reopened. 


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a low back disability, including 
an L5-S1 disc laminectomy for a disc herniation and spinal 
stenosis, to include as secondary to a service-connected 
bilateral knee disability; the appeal is granted to this 
extent only.


REMAND

The Board finds that further development of the veteran's 
claim for service connection for a low back disability is 
warranted.  Some of the relevant evidence is summarized 
below.

The veteran testified at his July 2005 videoconference 
hearing that he experienced intense back pain while climbing 
a ladder in 1991.  He went to back school in March or April 
1992.  He thought that his back pain was gone, but when he 
retired, he started having back pain that radiated down to 
his legs.  He thought that it might have been related to his 
knee problems.  (The veteran had experienced pain in his 
knees while in service, and has since undergone medical 
meniscectomies of both knees (for which he has been service 
connected)).  He testified that the pain in his back was 
still there in 1997 when an MRI revealed herniated discs.  He 
underwent surgery (disc laminectomies) in November 2000 and 
October 2002.  

The veteran testified that he underwent a VA examination in 
1993, but that the VA clinician failed to provide a 
diagnosis.  The Board also notes that the veteran underwent a 
VA examination in February 2003 in which the clinician stated 
that the veteran's "lumbar problem may have been aggravated 
by his [the veteran's] knee discomfort."  She then added, 
"It is unlikely that patient's knee problems have 
contributed to recurrent lumbar disk herniation as his knee 
problems are not a source of disability or functional 
impairment."  The RO sought clarification of these two 
contradictory statements and the clinician indicated in May 
2003 that the veteran's knee problems did not cause or 
aggravate the veteran's back problems.  The Board notes that 
while the clinician may have resolved the discrepancy 
regarding whether the veteran's back problems are secondarily 
related to his knee problems, she never provided any opinion 
regarding whether the veteran's back problems are directly 
related to any incident incurred in service

In view of the foregoing, the Board finds that the veteran is 
entitled to another VA orthopedic examination to determine 
the nature, etiology and severity of his low back disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, the VA clinician should be asked to render an 
opinion regarding whether the veteran's low back disability 
is related to service.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of his low back disability.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the clinician is 
asked to provide the following opinions: 
(1) whether it is at least as likely as 
not (i.e., whether there is a 50 percent 
or greater probability) that any 
disability of the low back that may 
currently be present began during or is 
related to any incident of service; and 
(2) whether it is at least as likely as 
not that any disability of the low back 
that may currently be present was caused 
or aggravated by the veteran's service-
connected postoperative residuals of 
bilateral knee medial meniscectomies.  
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  The RO should then readjudicate the 
claim of service connection for a low 
back disability, including an L5-S1 disc 
laminectomy for a disc herniation and 
spinal stenosis on both a direct basis 
and as secondary to secondary to the 
veteran's service connected postoperative 
residuals of bilateral knee medial 
meniscectomies.  If the benefit sought is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
includes a summary of all of the evidence 
added to the record since the November 
2004 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


